Title: To Thomas Jefferson from Samuel Broome, 5 May 1789
From: Broome, Samuel
To: Jefferson, Thomas



Sir
London May 5. 1789

On my return to London (yesterday) I found the enclosed letter for your Excellency at my lodgings which I now forward as it doubtless contains advices of a public nature. I have received others from my friends of the most pleasing kind. Our public affairs in America are certainly in a most propitious way.—State of votes known in New York March 1:



Washington
Adams




New Hampshire
 5
 5
Unanimous



Massachusetts
10
10
Do.



Connecticut
 7
 5
 2
Huntington


New Jersey
 6
 0
 6
Livingston & Jay


Pennsylvania
10
 8
 2
Hancock


Maryland
 6
 0
 6
Harrison


Virginia
10
 5
 5
Jay & Hancock



54
33
21



Maryland has 8 Electors, but only 6 appeared to vote so they lost 2 votes
Virginia has 12 Electors but only 10 appeared to vote so they lost 2 votes


The whole number of Electors for the 13 states being
91


Deduct for those states that have no votes vizt.





No. Carolina 7. New York 8. Rhode Island 3.
}
make
22


4 lost by Maryland & Virginia


The whole number of Electors that can vote will be

69


I beg leave to return my most sincere thanks to Your Excellency for the attention paid me during my short stay in Paris. I am with great respect Your Excellencys most Obt. servant,

Sam Broome


No. 18 Kingstreet Cheapside, London

